Exhibit 10.2


RETENTION AGREEMENT
This Retention Agreement (the “Agreement”) is entered into as of June 15, 2015
(the “Effective Date”) by and between Ron Kisling (the “Executive”) and Fitbit,
Inc., a Delaware corporation (the “Company”).
1.Term of Agreement.
Except to the extent renewed as set forth in this Section 1, this Agreement
shall terminate the earlier of the third (3rd) anniversary of the Effective Date
(the “Expiration Date”) or the date the Executive’s employment with the Company
terminates for a reason other than a Qualifying Termination or CIC Qualifying
Termination; provided however, if a definitive agreement relating to a Change in
Control has been signed by the Company on or before Expiration Date, then this
Agreement shall remain in effect through the earlier of:
(a)    The date the Executive’s employment with the Company terminates for a
reason other than a Qualifying Termination or CIC Qualifying Termination, or
(b)    The date the Company has met all of its obligations under this Agreement
following a termination of the Executive’s employment with the Company due to a
Qualifying Termination or CIC Qualifying Termination.
This Agreement shall renew automatically and continue in effect for three (3)
year periods measured from the initial Expiration Date, unless the Company
provides Executive notice of non-renewal at least three (3) months prior to the
date on which this Agreement would otherwise renew. For the avoidance of doubt,
and notwithstanding anything to the contrary in Section 2 or 3 below, the
Company’s non-renewal of this Agreement shall not constitute a Qualifying
Termination or CIC Qualifying Termination.
2.    Qualifying Termination. If the Executive is subject to a Qualifying
Termination, then, subject to Sections 4, 9, and 10 below, Executive will be
entitled to the following benefits:
(a)    Severance Benefits. The Company shall pay the Executive six (6) months of
his or her monthly base salary (at the rate in effect immediately prior to the
actions that resulted in the Qualifying Termination). Such severance payment
shall be paid in accordance with the Company’s standard payroll procedures. The
Executive will receive his or her severance payment in a cash lump-sum which
will be made on the first business day occurring after the sixtieth (60th) day
following the Separation, provided that the Release Conditions have been
satisfied.
(b)    Continued Employee Benefits. If Executive timely elects continued
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the
Company shall pay the full amount of Executive’s COBRA premiums on behalf of the
Executive for the Executive’s continued coverage under the Company’s health,
dental and vision plans, including coverage for the Executive’s eligible
dependents, for the six (6) month period following the Executive’s Separation
or, if earlier, until Executive is eligible to be covered under another
substantially equivalent medical insurance plan by a subsequent employer.
Notwithstanding the foregoing, if the Company, in its sole discretion,
determines that it cannot provide the foregoing subsidy of COBRA coverage
without potentially violating or causing the Company to incur additional expense
as a result of noncompliance with applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company instead shall
provide to Executive a taxable monthly payment in an amount equal to the monthly
COBRA premium that Executive would be required to pay to continue the group
health coverage in effect on the date of the Separation (which amount shall be
based on the premium for the first month of COBRA coverage), which payments
shall be made regardless of whether Executive elects COBRA continuation coverage
and shall commence on the later of (i) the first day of the month following





--------------------------------------------------------------------------------




the month in which Executive experiences a Separation and (ii) the effective
date of the Company’s determination of violation of applicable law, and shall
end on the earlier of (x) the effective date on which Executive becomes covered
by a health, dental or vision insurance plan of a subsequent employer, and (y)
the last day of the period six (6) months after the Separation, provided that,
any taxable payments under Section 2(b) will not be paid before the first
business day occurring after the sixtieth (60th) day following the Separation
and, once they commence, will include any unpaid amounts accrued from the date
of Executive’s Separation (to the extent not otherwise satisfied with
continuation coverage).However, if the period comprising the sum of the sixty
(60)-day period described in the preceding sentence and the ten (10)-day period
described in Section 7(e)(3) below spans two calendar years, then the payments
which constitute deferred compensation subject to Section 409A will not in any
case be paid in the first calendar year. Executive shall have no right to an
additional gross-up payment to account for the fact that such COBRA premium
amounts are paid on an after-tax basis.
3.    CIC Qualifying Termination. If the Executive is subject to a CIC
Qualifying Termination, then, subject to Sections 4, 9, and 10 below, Executive
will be entitled to the following benefits:
(a)    Severance and Bonus Payments. The Company or its successor shall pay the
Executive (i) six (6) months of his or her monthly base salary (at the rate in
effect immediately prior to the actions that resulted in the Separation) and
(ii) 50% of Executive’s then-current target bonus opportunity. Such payment
shall be paid in a cash lump sum payment in accordance with the Company’s
standard payroll procedures, which payment will be made on the first business
day occurring after the sixtieth (60th) day following the Separation, provided
that the Release Conditions have been satisfied.
(b)    Equity. Each of Executive’s then outstanding Equity Awards, including
awards that would otherwise vest only upon satisfaction of performance criteria,
shall accelerate and become vested and exercisable as to 50% of the then
unvested shares subject to the Equity Award. “Equity Awards” means all options
to purchase shares of Company common stock as well as any and all other
stock-based awards granted to the Executive, including but not limited to stock
bonus awards, restricted stock, restricted stock units or stock appreciation
rights. Subject to Section 4, the accelerated vesting described above shall be
effective as of the Separation.
(c)    Pay in Lieu of Continued Employee Benefits. If Executive timely elects
continued coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), the Company or its successor shall pay the full amount of Executive’s
COBRA premiums on behalf of the Executive for the Executive’s continued coverage
under the Company’s health, dental and vision plans, including coverage for the
Executive’s eligible dependents, for the six (6) month period following the
Executive’s Separation or, if earlier, until Executive is eligible to be covered
under another substantially equivalent medical insurance plan by a subsequent
employer. Notwithstanding the foregoing, if the Company, in its sole discretion,
determines that it cannot provide the foregoing subsidy of COBRA coverage
without potentially violating or causing the Company to incur additional expense
as a result of noncompliance with applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company instead shall
provide to Executive a taxable monthly payment in an amount equal to the monthly
COBRA premium that Executive would be required to pay to continue the group
health coverage in effect on the date of the Separation (which amount shall be
based on the premium for the first month of COBRA coverage), which payments
shall be made regardless of whether Executive elects COBRA continuation
coverage, shall commence on the later of (i) the first day of the month
following the month in which Executive experiences a Separation and (ii) the
effective date of the Company’s determination of violation of applicable law,
and shall end on the earlier of (x) the effective date on which Executive
becomes covered by a health, dental or vision insurance plan of a subsequent
employer, and (y) the last day of the period six (6) months after the
Separation, provided that, any taxable payments under Section 3(c) will not be
paid before the first business day occurring after the sixtieth (60th) day
following the Separation and, once they commence, will include any unpaid
amounts accrued from the date of Executive’s Separation (to the extent not
otherwise satisfied with continuation coverage). However, if the period
comprising the sum of the sixty (60)-day period described in the preceding


2





--------------------------------------------------------------------------------




sentence and the ten (10)-day period described in Section 7(e)(3) below spans
two calendar years, then the payments which constitute deferred compensation
subject to Section 409A will not in any case be paid in the first calendar year.
Executive shall have no right to an additional gross-up payment to account for
the fact that such COBRA premium amounts are paid on an after-tax basis.
4.    General Release. Any other provision of this Agreement notwithstanding,
the benefits under Section 2 and 3 shall not apply unless the Executive (i) has
executed a general release (in a form prescribed by the Company) of all known
and unknown claims that he or she may then have against the Company or persons
affiliated with the Company and such release has become effective and (ii) has
agreed not to prosecute any legal action or other proceeding based upon any of
such claims. The release must be in the form prescribed by the Company, without
alterations (this document effecting the foregoing, the “Release”). The Company
will deliver the form of Release to the Executive within thirty (30) days after
the Executive’s Separation. The Executive must execute and return the Release
within the time period specified in the form.
5.    Accrued Compensation and Benefits. Notwithstanding anything to the
contrary in Section 2 and 3 above, in connection with any termination of
employment upon or following a Change in Control (whether or not a Qualifying
Termination or CIC Qualifying Termination), the Company shall pay Executive’s
earned but unpaid base salary and other vested but unpaid cash entitlements for
the period through and including the termination of employment, including unused
earned vacation pay and unreimbursed documented business expenses incurred by
Executive prior to the date of termination (collectively “Accrued Compensation
and Expenses”), as required by law and the applicable Company plan or policy. In
addition, Executive shall be entitled to any other vested benefits earned by
Executive for the period through and including the termination date of
Executive’s employment under any other employee benefit plans and arrangements
maintained by the Company, in accordance with the terms of such plans and
arrangements, except as modified herein (collectively “Accrued Benefits”). Any
Accrued Compensation and Expenses to which the Executive is entitled shall be
paid to the Executive in cash as soon as administratively practicable after the
termination, and, in any event, no later than two and one-half (2-1/2) months
after the end of the taxable year of the Executive in which the termination
occurs or at such earlier time as may be required by Section 10 below or to such
lesser extent as may be mandated by Section 9 below. Any Accrued Benefits to
which the Executive is entitled shall be paid to the Executive as provided in
the relevant plans and arrangements.
6.    Covenants.
(a)    Non-Competition. The Executive agrees that, during his or her employment
with the Company, he or she shall not engage in any other employment, consulting
or other business activity (whether full-time or part-time) that would create a
conflict of interest with the Company.
(b)    Cooperation and Non-Disparagement. The Executive agrees that, during the
six (6) month period following his or her cessation of employment, he or she
shall cooperate with the Company in every reasonable respect and shall use his
or her best efforts to assist the Company with the transition of Executive’s
duties to his or her successor. The Executive further agrees that, during this
six-month period, he or she shall not in any way or by any means disparage the
Company, the members of the Company’s Board of Directors or the Company’s
officers and employees.
7.    Definitions.
(a)    “Cause” means (a) an unauthorized use or disclosure by Executive of the
Company’s confidential information or trade secrets, which use or disclosure
causes material harm to the Company, (b) a material breach of any agreement
between Executive and the Company, (c) a material failure to comply with the
Company’s written policies or rules that has caused or is reasonably likely to
cause material injury to the Company, its successor, or its affiliates, or any
of their business, (d) conviction of, or plea of “guilty” or “no contest” to, a
felony under the laws of the United States or any state thereof, (e) willful
misconduct


3





--------------------------------------------------------------------------------




that has caused or is reasonably likely to cause material injury to the Company,
its successor, or its affiliates, or any of their business, (f) embezzlement,
(g) failure to cooperate with the Company in any investigation or formal
proceeding if the Company has requested Executive’s reasonable cooperation, or
(h) a continued failure to perform assigned duties after receiving written
notification of such failure from the Company’s Chief Executive Officer (or, in
the case of the Chief Executive Officer, from the Board of Directors); provided
that Executive must be provided with written notice of Executive’s termination
for “Cause” and Executive must be provided with a thirty (30) day period
following Executive’s receipt of such notice to cure the event(s) that trigger
“Cause,” with the Company’s Board of Directors making the final determination
whether Executive has cured any Cause.
(b)    “Code” means the Internal Revenue Code of 1986, as amended.
(c)    “Change in Control.” For all purposes under this Agreement, a Change in
Control shall mean a “Corporate Transaction,” as such term is defined in the
Company’s 2015 Equity Incentive Plan, as may be amended from time to time,
provided that the transaction (including any series of transactions) also
qualifies as a change in control under U.S. Treasury Regulation
1.409A-3(i)(5)(v) or 1.409A-3(i)(5)(vii).
(d)    “CIC Qualifying Termination” means a Separation (A) within twelve (12)
months following a Change in Control or (B) within three (3) months preceding a
Change in Control (but as to part (B), only if the Separation occurs after a
Potential Change in Control) resulting, in either case (A) or (B), from (i) the
Company terminating the Executive’s employment for any reason other than Cause
or (ii) the Executive voluntarily resigning his or her employment for Good
Reason. A termination or resignation due to the Executive’s death or disability
shall not constitute a CIC Qualifying Termination. A “Potential Change in
Control” means the date of execution of a legally binding and definitive
agreement for a corporate transaction which, if consummated, would constitute
the applicable Change in Control (which for the avoidance of doubt, would
include a merger agreement, but not a term sheet for a merger agreement). In the
case of a termination following a Potential Change in Control and before a
Change in Control, solely for purposes of benefits under this Agreement, the
date of Separation will be deemed the date the Change in Control is consummated.
(e)     “Good Reason” means, without the Executive’s consent, (i) a material
reduction in the Executive’s level of responsibility and/or scope of authority,
(ii) a reduction by more than 10% in Executive’s base salary (other than a
reduction generally applicable to executive officers of the Company and in
generally the same proportion as for the Executive), or (iii) relocation of the
Executive’s principal workplace by more than thirty-five (35) miles from
Executive’s then current place of employment. For the purpose of clause (i), a
change in responsibility shall not be deemed to occur (A) solely because
Executive is part of a larger organization or (B) solely because of a change in
title. For the Executive to receive the benefits under this Agreement as a
result of a voluntary resignation under this subsection (e), all of the
following requirements must be satisfied: (1) the Executive must provide notice
to the Company of his or her intent to assert Good Reason within sixty (60) days
of the initial existence of one or more of the conditions set forth in
subclauses (i) through (iii); (2) the Company will have thirty (30) days (the
“Company Cure Period”) from the date of such notice to remedy the condition and,
if it does so, the Executive may withdraw his or her resignation or may resign
with no benefits; and (3) any termination of employment under this provision
must occur within ten (10) days of the earlier of expiration of the Company Cure
Period or written notice from the Company that it will not undertake to cure the
condition set forth in subclauses (i) through (iii). Should the Company remedy
the condition as set forth above and then one or more of the conditions arises
again within twelve months following the occurrence of a Change in Control, the
Executive may assert Good Reason again subject to all of the conditions set
forth herein.
(f)    “Release Conditions” mean the following conditions: (i) Company has
received the Executive’s executed Release and (ii) any rescission period
applicable to the Executive’s executed Release has expired.


4





--------------------------------------------------------------------------------




(g)    “Qualifying Termination” means a Separation that is not a CIC Qualifying
Termination, but which results from (i) the Company terminating the Executive’s
employment for any reason other than Cause or (ii) the Executive voluntarily
resigning his or her employment for Good Reason. A termination or resignation
due to the Executive’s death or disability shall not constitute a Qualifying
Termination.
(h)    “Separation” means a “separation from service,” as defined in the
regulations under Section 409A of the Code.
8.    Successors.
(a)    Company’s Successors. The Company shall require any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets, by an agreement in substance and form satisfactory to the
Executive, to assume this Agreement and to agree expressly to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of a succession. For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets or which becomes bound by this Agreement by operation of
law.
(b)    Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
9.    Golden Parachute Taxes.
(a)    Best After-Tax Result. In the event that any payment or benefit received
or to be received by Executive pursuant to this Agreement or otherwise
(“Payments”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code and (ii) but for this subsection (a), be subject to the
excise tax imposed by Section 4999 of the Code, any successor provisions, or any
comparable federal, state, local or foreign excise tax (“Excise Tax”), then,
subject to the provisions of Section 10, such Payments shall be either (A)
provided in full pursuant to the terms of this Agreement or any other applicable
agreement, or (B) provided as to such lesser extent which would result in no
portion of such Payments being subject to the Excise Tax (“Reduced Amount”),
whichever of the foregoing amounts, taking into account the applicable federal,
state, local and foreign income, employment and other taxes and the Excise Tax
(including, without limitation, any interest or penalties on such taxes),
results in the receipt by Executive, on an after-tax basis, of the greatest
amount of payments and benefits provided for hereunder or otherwise,
notwithstanding that all or some portion of such Payments may be subject to the
Excise Tax. Unless the Company and Executive otherwise agree in writing, any
determination required under this Section shall be made by independent tax
counsel designated by the Company and reasonably acceptable to Executive
(“Independent Tax Counsel’), whose determination shall be conclusive and binding
upon Executive and the Company for all purposes. For purposes of making the
calculations required under this Section, Independent Tax Counsel may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code; provided that Independent Tax Counsel shall
assume that Executive pays all taxes at the highest marginal rate. The Company
and Executive shall furnish to Independent Tax Counsel such information and
documents as Independent Tax Counsel may reasonably request in order to make a
determination under this Section. The Company shall bear all costs that
Independent Tax Counsel may reasonably incur in connection with any calculations
contemplated by this Section. In the event that Section 9(a)(ii)(B) above
applies, then based on the information provided to Executive and the Company by
Independent Tax Counsel, Executive may, in Executive’s sole discretion and
within thirty (30) days of the date on which Executive is provided with the
information prepared by Independent Tax Counsel, determine which and how much of
the Payments (including the accelerated vesting of equity compensation awards)
to be otherwise received by Executive shall be eliminated or reduced (as long as
after such determination the value (as calculated by Independent Tax Counsel in
accordance with the provisions of Sections 280G and 4999 of the Code) of the
amounts


5





--------------------------------------------------------------------------------




payable or distributable to Executive equals the Reduced Amount). If the
Internal Revenue Service (the “IRS”) determines that any Payment is subject to
the Excise Tax, then Section 9(b) hereof shall apply, and the enforcement of
Section 9(b) shall be the exclusive remedy to the Company.
(b)    Adjustments. If, notwithstanding any reduction described in Section 9(a)
hereof (or in the absence of any such reduction), the IRS determines that
Executive is liable for the Excise Tax as a result of the receipt of one or more
Payments, then Executive shall be obligated to surrender or pay back to the
Company, within one-hundred twenty (120) days after a final IRS determination,
an amount of such payments or benefits equal to the “Repayment Amount.” The
Repayment Amount with respect to such Payments shall be the smallest such
amount, if any, as shall be required to be surrendered or paid to the Company so
that Executive’s net proceeds with respect to such Payments (after taking into
account the payment of the Excise Tax imposed on such Payments) shall be
maximized. Notwithstanding the foregoing, the Repayment Amount with respect to
such Payments shall be zero (0) if a Repayment Amount of more than zero (0)
would not eliminate the Excise Tax imposed on such Payments or if a Repayment
Amount of more than zero would not maximize the net amount received by Executive
from the Payments. If the Excise Tax is not eliminated pursuant to this Section
9(b), Executive shall pay the Excise Tax.
10.    Miscellaneous Provisions.
(a)    Section 409A. To the extent (i) any payments to which Executive becomes
entitled under this Agreement, or any agreement or plan referenced herein, in
connection with Executive’s termination of employment with the Company
constitute deferred compensation subject to Section 409A of the Code and (ii)
Executive is deemed at the time of such termination of employment to be a
“specified” employee under Section 409A of the Code, then such payment or
payments shall not be made or commence until the earlier of (i) the expiration
of the six (6)-month period measured from the Executive’s Separation; or (ii)
the date of Executive’s death following such Separation; provided, however, that
such deferral shall only be effected to the extent required to avoid adverse tax
treatment to Executive, including (without limitation) the additional twenty
percent (20%) tax for which Executive would otherwise be liable under Section
409A(a)(1)(B) of the Code in the absence of such deferral. Upon the expiration
of the applicable deferral period, any payments which would have otherwise been
made during that period (whether in a single sum or in installments) in the
absence of this paragraph shall be paid to Executive or Executive’s beneficiary
in one lump sum (without interest). Except as otherwise expressly provided
herein, to the extent any expense reimbursement or the provision of any in-kind
benefit under this Agreement (or otherwise referenced herein) is determined to
be subject to (and not exempt from) Section 409A of the Code, the amount of any
such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect the expenses eligible for
reimbursement or in kind benefits to be provided in any other calendar year, in
no event shall any expenses be reimbursed after the last day of the calendar
year following the calendar year in which Executive incurred such expenses, and
in no event shall any right to reimbursement or the provision of any in-kind
benefit be subject to liquidation or exchange for another benefit. To the extent
that any provision of this Agreement is ambiguous as to its exemption or
compliance with Section 409A, the provision will be read in such a manner so
that all payments hereunder are exempt from Section 409A to the maximum
permissible extent, and for any payments where such construction is not tenable,
that those payments comply with Section 409A to the maximum permissible extent.
To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Payments pursuant to this
Agreement (or referenced in this Agreement) are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the regulations under Section
409A.
(b)    Other Arrangements. This Agreement supersedes any and all cash severance
arrangements and vesting acceleration arrangements on change in control under
any prior option agreement, restricted stock unit agreement, severance and
salary continuation arrangements, programs and plans which were previously
offered by the Company to the Executive, including change in control severance
arrangements and vesting acceleration arrangements pursuant to an employment
agreement or offer letter,


6





--------------------------------------------------------------------------------




and Executive hereby waives Executive’s rights to such other benefits. In no
event shall any individual receive cash severance benefits under both this
Agreement and any other severance pay or salary continuation program, plan or
other arrangement with the Company. For the avoidance of doubt, in no event
shall Executive receive payment under both Section 2 and Section 3 with respect
to Executive’s Separation.
(c)    Dispute Resolution. To ensure rapid and economical resolution of any and
all disputes that might arise in connection with this Agreement, Executive and
the Company agree that any and all disputes, claims, and causes of action, in
law or equity, arising from or relating to this Agreement or its enforcement,
performance, breach, or interpretation, will be resolved solely and exclusively
by final, binding, and confidential arbitration, by a single arbitrator, in San
Francisco County, and conducted by Judicial Arbitration & Mediation Services,
Inc. (“JAMS”) under its then-existing employment rules and procedures. Nothing
in this section, however, is intended to prevent either party from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Each party to an arbitration or litigation hereunder shall
be responsible for the payment of its own attorneys’ fees.
(d)    Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid or deposited with Federal Express
Corporation, with shipping charges prepaid. In the case of the Executive, mailed
notices shall be addressed to him or her at the home address which he or she
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.
(e)    Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
(f)    Withholding Taxes. All payments made under this Agreement shall be
subject to reduction to reflect taxes or other charges required to be withheld
by law.
(g)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(h)    No Retention Rights. Nothing in this Agreement shall confer upon the
Executive any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
any subsidiary of the Company or of the Executive, which rights are hereby
expressly reserved by each, to terminate his or her service at any time and for
any reason, with or without Cause.
(i)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California
(other than its choice-of-law provisions).










7





--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, each of the parties has executed this Agreement, in
the case of the Company by its duly authorized officer, as of the day and year
first above written.
 
 
 
 
 
 
EXECUTIVE
 
FITBIT, INC.
 
 
 
 
 
/s/ Ron Kisling
 
 
/s/ James Park
Ron Kisling
 
By: James Park
 
 
 
Title: Chief Executive Officer





8



